Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 10-16 are objected to because of the following informalities: 
For claim 10, line 4. a semicolon (;) should be added at the end of the recitation, following “dog”.
For continuity, the preamble of claims 11-16 should be --The canine rescue apparatus--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first and second straps" in lines 11-12.  There is insufficient antecedent basis for “the first strap” in the claim.
Claim 3 recites the limitation "the first and second lateral edge straps" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2 and 4-9 are rejected as being dependent from a rejected base claim.
Claim 10 recites the limitation "the first and second straps form shoulder strap" in lines 14-15 of the claim.  It is unclear if the first and second straps form “a” shoulder strap or if the first and second straps form shoulder “straps”.
Claim 14 recites the limitation "the lower portion" in line.  There is insufficient antecedent basis for these limitations in the claim.
Claims 11-13 and 15-20 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohr (U.S. Patent Application Publication No. 2019/0327931).
For claim 1, Mohr shows a canine rescue apparatus configured to be carried by a canine (as shown in Fig. 1), 5comprising: a body harness (as discussed in [0017]: a front support 48) configured to surround a portion of a chest of a dog about its front legs (as shown in Fig. 1 and discussed in [0021]: 28); a rescue harness (as discussed in [0017]: a rear support 50), having: a support panel (50) having first and second leg-receiving holes (20, 40) traversing 10through the support panel (as discussed in [0021]), the support panel having a forward edge connected to the body harness (as shown in Figs. 1-3: via mid-section 22); at least one support panel strap (Figs. 1-2: 12) connecting first and second lateral edges of the support panel (the interconnection of strap 12 to strap 32 via handle 14 connects the first and second lateral edges of the support panel); and a second strap (Figs. 1-6: 32) connectable to the body harness, wherein the first and second 15straps form shoulder straps for use in carrying a dog via the body harness and rescue harness (as discussed in [0016]: “An adjustable strap may be used to hang the present invention in an elevated position.”, the straps 12 and 32 can be used to for carrying a dog by the shoulder of a human).

Claims 10-11, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmerman (U.S. Patent No. 9,320,260, as cited by Applicant).
For claim 10, Zimmerman discloses a canine rescue apparatus configured to be carried by a canine (as shown in Fig. 7: 10), comprising: 5a body harness (as referenced  in Fig. 1: 14) having: a top portion (Fig. 7: 26) configured to engage a back of a dog; a bottom portion (Fig. 7: 34) configured to engage a chest of said dog; and a plurality of straps (as referenced in Fig. 1: 28 and shown in Fig. 7) connecting the top portion and the bottom portion about front legs of said dog; 10a rescue harness (as referenced in Fig. 1: 12) connected to the bottom portion of the body harness (via the interconnection of parts of the apparatus), the rescue harness having: a support panel (Fig. 5-7: 16, 18) having first and second leg holes configured to receive rearward legs of said dog (as shown in Fig. 7 and defined between panel 16 and straps 20a and 20b); and at least a first strap (as shown in Fig. 6 as annotated below) connectable to first and second lateral edges of the 15support panel; and a second strap (Fig. 7: 78) connectable to the body harness, wherein the first and second straps form shoulder strap for use in carrying said dog by the body harness and the rescue harness (as shown in Fig. 8).

    PNG
    media_image1.png
    469
    434
    media_image1.png
    Greyscale

For claim 11, Zimmerman discloses the apparatus claim 10, where the rescue harness is configured to move 20between a stowed position (as discussed in Col. 2, lines 12-15: notwithstanding structural limitations, the materials of the parts of the apparatus are elastic and stretchy, thus capable of maneuvering the apparatus to be stowed) and a deployed position (as shown in use in Figs. 7-8).
For claim 14, Zimmerman discloses the apparatus of claim 11, wherein the lower portion (Fig. 7: 34) of the body harness comprises a chest panel (as shown in Fig. 7), wherein the chest panel includes an interior pocket (as discussed in Col. 3, lines 51-60).
For claim 17, Zimmerman discloses the canine rescue apparatus of claim 10, wherein the rescue harness (Fig. 6: 12) is 10removably connected to the body harness (Figs. 5-8: via strap 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (U.S. Patent Application Publication No. 2019/0327931) in view of McClain (U.S. Patent No. 9,339,012, as cited by Applicant).
For claims 2-3, Mohr fails to show wherein the first strap includes: a first lateral edge strap connected to the first lateral edge of the support panel; and 20a second lateral edge strap connected to the second lateral edge of the support panel, wherein a free end of the first lateral edge strap is removably attachable to a free end of the second lateral edge strap. However, McClain teaches a canine rescue apparatus configured to be carried by a canine (as shown in Fig. 2), comprising: a rescue harness (Fig. 1: portion as shown at 102), wherein the first strap includes: a first lateral edge strap (Fig. 1: 106) connected to the first lateral edge of the support panel; and 20a second lateral edge strap (Fig. 1: 108) connected to the second lateral edge of the support panel, wherein a free end of the first lateral edge strap is removably attachable to a free end of the second lateral edge strap (as shown in Figs. 2-4 and discussed in Col. 3, lines 48-51); wherein the first and second lateral edge straps (Fig. 1: 106, 108) connect the first and second lateral edges of the support panel, respectively, via a Y-connection (as shown in Fig. 1), wherein the first lateral edge strap connects to the first lateral edge of the support panel at two points of connection and the second lateral edge 5strap connects to the second lateral edge of the support panel at two points of connection (as shown in Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mohr to include the first and second lateral edge straps as taught by McClain for the advantage of distributing and supporting the weight of the canine between multiple straps to ensure safe carrying of the animal.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (U.S. Patent Application Publication No. 2019/0327931) in view of Zimmerman (U.S. Patent No. 9,320,260, as cited by Applicant).
For claim 6, Mohr fails to show wherein the forward edge of the support panel is removably connected to the body harness. However, Zimmerman teaches a canine rescue apparatus configured to be carried by a canine (as shown in Fig. 1), comprising: a body harness (Fig. 4: 14); and a rescue harness (Fig. 4: 12) having a support panel (as shown in Fig. 4: 12), wherein the forward edge (Fig. 4 shows edge of support panel 12 closest to panel 42) of the support panel is removably connected to the body harness (as discussed in Col. 8, lines 30-36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mohr to include the removable connection of the support panel to the body harness as taught by Zimmerman for the advantage of easily dressing the canine and easily detaching parts of the rescue apparatus. 
For claims 7-9, Mohr discloses the canine rescue apparatus of claim 1, wherein the body harness (as discussed in [0017]: a front support 48) comprises a back panel and  a chest panel (Mohr as shown in the annotated Fig. 2 below) and a mesh panel (Mohr Fig. 2: 16) connecting the back panel and the chest panel. 

    PNG
    media_image2.png
    452
    365
    media_image2.png
    Greyscale

Mohr fails to show one or more straps connecting the back panel and the chest panel.  However, Zimmerman teaches a canine rescue apparatus configured to be carried by a canine (as shown in Fig. 1), comprising: a body harness (Fig. 1: 14) and a rescue harness (Fig. 1: 12) having a support panel (as shown in Fig. 1: 16), wherein the body harness comprises a back panel (Fig. 1: 30), a chest panel (Fig. 1: 34), and one or more straps (Fig. 1: 28) connecting the back panel and the chest panel; wherein a forward edge of the support panel (16) is connected to the body harness (as discussed in Col. 7, lines 18-24); and wherein the chest panel includes an internal pocket size to stow the rescue harness (as discussed in Col. 3, lines 51-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mohr to include the one or more straps and the internal pocket as taught by Zimmerman for the advantages of easily attaching and detaching parts of the rescue apparatus, as well as storing the rescue harness when not in use. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent No. 9,320,260, as cited by Applicant) in view of McClain (U.S. Patent No. 9,339,012, as cited by Applicant).
For claims 18-19, Zimmerman fails to show wherein the first strap includes: a first lateral edge strap connected to the first lateral edge of the support panel; and 20a second lateral edge strap connected to the second lateral edge of the support panel, wherein a free end of the first lateral edge strap is removably attachable to a free end of the second lateral edge strap; each connect at first and second points of connection on the first and second lateral edges, respectively. However, McClain teaches a canine rescue apparatus configured to be carried by a canine (as shown in Fig. 2), comprising: a rescue harness (Fig. 1: portion as shown at 102), wherein the first strap includes: a first lateral edge strap (Fig. 1: 106) connected to the first lateral edge of the support panel; and 20a second lateral edge strap (Fig. 1: 108) connected to the second lateral edge of the support panel, wherein a free end of the first lateral edge strap is removably attachable to a free end of the second lateral edge strap (as shown in Figs. 2-4 and discussed in Col. 3, lines 48-51); wherein the first and second lateral edge straps (Fig. 1: 106, 108) each connect the first and second lateral edge straps each connect at first and second points of connection on the  first and second lateral edges, respectfully (as shown in Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zimmerman to include the first and second lateral edge straps as taught by McClain for the advantage of distributing and supporting the weight of the canine between multiple straps to ensure safe carrying of the animal.

Allowable Subject Matter
Claims 4-5, 12-13, 15-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lichvar (U.S. Patent Application Publication No. 2012/0160184) shows a body harness (Fig. 1: 1) configured to surround a portion of a chest of a dog about its front legs (as shown in Figs. 4-6 and [0031]: “the front harness 1 is secured the same as when it is used independently. The animal's front legs are positioned in-between straps 21 and 19, and 23 and 19”); a rescue harness (Fig. 1: 3), having: a support panel (6), the support panel having a forward edge (Figs. 1-3: at Velcro panels 30, 31) connected to the body harness (as discussed in [0029]); at least one support panel strap (Figs. 1-3: 11, 13) connecting first and second lateral edges of the support panel (as shown in Fig. 3); and a second strap (as shown in Fig. 6 shows an unnumbered strap connected to D-rings of the canine rescue apparatus and worn by a human) connectable to the body harness, wherein the second strap forms a shoulder strap for use in carrying a dog via the body harness and rescue harness (as discussed in [0031]: “An elongated flexible shoulder strap 7 may be used to connect to anchor ring 29 and anchor ring 27 thus allowing the animal's human handler to sling and carry the animal under his shoulder and allow easy and effortless transportation of the animal.”).
Lichvar fails to show a support panel having first and second leg-receiving holes traversing 10through the support panel; and the first strap forms a shoulder strap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643